 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          JULIE DALESSIO,                                    CASE NO. C17-642 MJP

11                                  Plaintiff,                 MINUTE ORDER

12                  v.

13          UNIVERSITY OF WASHINGTON, et
            al.,
14
                                    Defendants.
15

16
            The following minute order is made by the direction of the court, the Honorable Marsha
17
     J. Pechman, United States District Judge:
18
            The Court is in receipt of Defendants’ Motion for Reconsideration. (Dkt. No. 155.)
19
     Plaintiff is directed to file a response, not to exceed six (6) pages of substantive briefing, by no
20
     later than Monday, March 11, 2019.
21

22
            The clerk is ordered to provide copies of this order to all counsel.
23

24


     MINUTE ORDER - 1
 1         Filed February 27, 2019.

 2
                                      William M. McCool
 3                                    Clerk of Court

 4                                    s/Paula McNabb
                                      Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
